DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 28, 30-38, 40, and 41 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Slotwinski (US 7,139,446).
With respect to claim 28, Slotwinski shows a coherent laser radar comprising: 
generating a first laser beam at a first frequency that varies by a first chirp rate (101; col. 6, ll. 23-40; col. 8, ll. 18-20) ;
generating a second laser beam at a second frequency  (102; col. 6, ll. 23-40; col. 8, ll. 18-20);
causing the first laser beam and second laser beam to be co-incident on a location of the target (“Light from both lasers is then combined…The light that emerges from the fiber, 113, reflects off the target, 114, and returns to the fiber, 113” col. 9; ll. 5-21); 
receiving a first reflected portion of the first laser beam from the location on the target and a second reflected portion of the second laser beam from the location on the target (fiber 113 receives the reflected light of both laser; “The light that emerges from the fiber, 113, reflects off the target, 114, and returns to the fiber, 113” col. 9; ll. 20-21; and


30. The method of claim 28, wherein generating a first laser beam comprises chirping the first frequency of the first laser beam by the first chirp rate, and wherein generating a second laser beam comprises counter-chirping the second frequency of the second laser beam by a second chirp rate (col. 8, ll. 28-30).

31. The method of claim 29, wherein the first chirp rate has the same magnitude as second chirp rate (col. 6, ll. 37-40).

32. The method of claim 30, wherein chirping the first frequency of the first laser beam by a first chirp rate comprises: increasing, during a first time period, the first frequency of the first laser beam by the first chirp rate; and decreasing, during a second time period, the first frequency of the first laser beam by the first chirp rate (See Fig. 1; col. 8, ll. 30-33).

33. The method of claim 30, wherein counter-chirping the second frequency of the second laser beam by a second chirp rate comprises: decreasing, during the first time period, the second frequency of the second laser beam by the second chirp rate; and increasing, during the second time period, the second frequency of the second laser beam by the second chirp rate (See Fig. 1; col. 8, ll. 30-33).



35. The method of claim 28, further comprising: combining the first laser beam with the second laser beam prior to causing the first laser beam and the second laser beam to be co-incident on the target (110; col. 9, ll. 5-6) .

36. The method of claim 28, wherein combining the first reflected portion of the first laser beam and the second reflected portion of the second laser beam to determine at least two independent motion aspects of the target comprises: determining at least a range of the target (col. 10, ll. 22-30).

37. The method of claim 28, wherein combining the first reflected portion of the first laser beam and the second reflected portion of the second laser beam to determine at least two independent motion aspects of the target comprises: unambiguously determining a range of the target and a Doppler velocity of the target (col. 8, ll. 1-10; col. 10, ll. 22-30).

38. A method for determining a distance between a laser system and a target, the method comprising:
chirping a first laser beam, the first laser beam having a first frequency and a first chirp rate (101; col. 6, ll. 23-40; col. 8, ll. 18-20); 
counter-chirping a second laser beam (col. 8, ll. 28-30), the second laser beam having a second frequency and a second chirp rate (102; col. 6, ll. 23-40; col. 8, ll. 18-20); 
Light from both lasers is then combined…The light that emerges from the fiber, 113, reflects off the target, 114, and returns to the fiber, 113” col. 9; ll. 5-21); 
combining a first reflected portion of the first laser beam from the location on the target and a second reflected portion of the second laser beam from the location on the target (fiber 113 receives the reflected light of both laser; “The light that emerges from the fiber, 113, reflects off the target, 114, and returns to the fiber, 113” col. 9; ll. 20-21) to determine a range or a Doppler velocity of the location on the target.

40. The method of claim 38, wherein the first chirp rate and the second chirp rate are substantially the same (col. 6, ll. 37-40).

41. The method of claim 38, further comprising: combining the first laser beam with the second laser beam (“Light from both lasers is then combined…The light that emerges from the fiber, 113, reflects off the target, 114, and returns to the fiber, 113” col. 9; ll. 5-21).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 28-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 19, and 20 of U.S. Patent No. 10,578,738. Although the claims 

With respect to claim 28’s coincident beams, see also reference claim 2.
With respect to claim 29, see reference claim 3.
With respect to claim 30, see reference claim 5.
With respect to claim 31, see reference claim 4.
With respect to claim 32, see reference claim 5.
With respect to claim 33, see reference claim 6.
With respect to claim 34, see reference claim 7.
With respect to claim 35, see reference claim 8.
With respect to claim 36, see reference claim 9.
With respect to claim 37, see reference claim 10.
With respect to claim 38, see reference claim 11 or 20.
With respect to claim 39, see reference claim 13.
With respect to claim 40, see reference claim 14
With respect to claim 41, see reference claim 19.

Claims 28-31 and 35-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,582,085. Although the claims (e.g. claim 1) at issue are not identical, they are not patentably distinct from each other because the claims which are drawn to a method, would flow from the function of the structural elements 

With respect to claim 29, see reference claim 2.
With respect to claim 30, see reference claim 2.
With respect to claim 31, having the same magnitude is obvious rather that different magnitudes since the lasers are the same.
With respect to claim 35, see reference claim 3.
With respect to claim 36, see reference claim 3 and processor of claim 1.
With respect to claim 37, see processor of reference claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419.  The examiner can normally be reached on Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/Primary Examiner, Art Unit 2886